DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed 3/8/2021. Claims 1 and 6-7 have been amended, no claims canceled, and no new claims added. Thus, claims 1-7 are presently pending in this application.
Claims 1-7 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmund Sease on 4/1/2021.
The application has been amended as follows: 
In claim 1, line 11 “the housing capable of co-acting with a silicone polymer” is changed to --the housing and a silicone polymer--.
In claim 1, line 12 “said rigid frame” is changed to --said rigid frame of the housing--
In claim 1, line 13 “polymer grommet skirt” is changed to --polymer grommet fastener skirt--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claim 1, such that a vibration module with a vibration module housing, said housing comprising a fastener, an internal rigid frame and a flexible cover over-molded onto the internal rigid frame; a rechargeable battery with an on/off switch in said housing; a plurality of flexible arms radiating outwardly from said housing; and each of said plurality of flexible arms having the capability of bending with a wearer's joints terminating in a coin motor which is electrically connected to said rechargeable battery; said vibration module including a molded channel supported by a rigid frame of the housing and a silicone polymer grommet fastener skirt to provide capability of locking said rigid frame to said silicone polymer grommet skirt to allow said housing to be removably secured to a compression wrap attached to said to said silicone polymer fastener grommet skirt. 
The closest prior art of record, Marton (20190015295) and Leftly (2016/0175187) do not specifically disclose the claimed apparatus as presented in claim 1.
Marton discloses a vibration module (100, fig 1) comprising a vibration module housing (142, fig 1); said housing comprising a fastener (450, fig 15), an internal rigid frame (400, fig 15) and a cover (154/410/452, fig 15; 112, fig 1) on the internal rigid frame (covers over the frame 400); a rechargeable battery (408/406, fig 16) with an on/off switch (422, fig 3) in said housing; a plurality of flexible arms (plurality of electrical wires; 160, fig 3) radiating outwardly from said housing (see 160 radiating from center of 142 outward in fig 3); and each of said plurality of 
Leftly teaches a flexible cover (101, fig 1; see [0016] lines 3-4; soft fabric).
However, Marton and Leftly fail to disclose the combination of a silicone polymer grommet skirt to allow said housing to be removably secured to a compression wrap attached to said to said silicone polymer fastener grommet skirt and to modify Marton and Leftly would be improper hindsight.
Therefore, claims 1-7 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785